79 F.3d 1142
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence Stanley SEYMOUR, Maryland House of Corrections,Petitioner--Appellant,v.William SMITH, Warden, Maryland House of Corrections;Attorney General of the State of Maryland,Respondents--Appellees.
No. 95-7692.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 29, 1996.Decided March 13, 1996.

Terrell Non Roberts, III, ROBERTS & WOOD, Riverdale, Maryland, for Appellant.   John Joseph Curran, Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Seymour v. Smith, No. CA-94-1970-CCB (D.Md. Sept. 11, 1995).   We deny Petitioner's motion for appointment of counsel at government expense and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.